Case: 16-50434      Document: 00514770935         Page: 1    Date Filed: 12/21/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                    No. 16-50434                             FILED
                                 Conference Calendar                  December 21, 2018
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ERICK LOPEZ MESA, also known as Erick Lopez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:16-CR-42-1


Before REAVLEY, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Erick Lopez Mesa has moved for
leave to withdraw and has filed briefs in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Lopez Mesa has not filed a response. We have reviewed counsel’s briefs and
the relevant portions of the record reflected therein. Based on that review and
our own independent assessment of the record, we concur with counsel’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50434      Document: 00514770935   Page: 2   Date Filed: 12/21/2018


                                 No. 16-50434

assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.
      In the future, counsel is encouraged to complete and include this court’s
Anders checklist to ensure compliance with Anders and to assist the court in
its review of the record. See Fifth Circuit’s Anders Guidelines; see also Fifth
Circuit’s Anders Checklist.




                                       2